Page, J.:
This court has decided adversely to the contentions of the moving parties in Matter of Bruere (174 App. Div. 298). The counsel for the appellants claims that these cases are to be *396distinguished from that case, in that in Matter of Bruere it was shown that the Coca Cola Company had during the revision period filed a statement in the tax department setting forth that it had an office for the transaction of business and had capital invested in this State, thereby submitting itself to the jurisdiction of the assessors. Whereas, in the instant cases the corporations had not so submitted themselves.
Jurisdiction of the court to issue the order for the examination does not rest on the appearance of the corporation before the tax department, but upon the fact that the tax has been returned by the proper collector, uncollected for want of personal property out of which to collect the same. (Tax Law [Consol. Laws, chap. 60; Laws of 1909, chap. 62], §299.)
The corporation’s rights are adequately safeguarded by section 301 of the said act (as amd. by Laws of 1909, chap. 374).
The orders should be affirmed, with ten dollars costs and disbursements.
Clarke, P. J., Dowling, Smith and Shearn, JJ., concurred.
Orders affirmed, with ten dollars costs and disbursements; time of examinations to be fixed in orders. Orders to be settled on notice.